Citation Nr: 1114730	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ventricular arrhythmia, sustained status-post implanted cardiac pacemaker.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, granted service connection for sinus bradycardia with no AV conduction, asystole, status post cardiac pacemaker implantation (also claimed as malignant vasovagal syncope).

In November 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's ventricular arrhythmia, sustained status-post implanted cardiac pacemaker disease is manifested by a workload of 9-10.6 METs and dyspnea on severe exertion; without cardiac hypertrophy or dilatation or a workload not greater than 7 METs.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for ventricular arrhythmia, sustained status-post implanted cardiac pacemaker have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7011 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

There is no evidence of VA treatment.  The Veteran has reported treatment by a private cardiologist.  In response to these reports, the Board remanded the appeal for efforts to obtain the reported treatment records.  The appeals management center sent the Veteran a letter in December 2009, requesting that he submit treatment records from his private cardiologist and electrophysiologist, to include the results of his reported stress tests or that he complete an authorization and release form for the doctors so that the RO could attempt to obtain the records on his behalf.  

The Veteran did not respond to the December 2009 letter or submit any additional treatment records.  In January 2011, he indicated that he had no further evidence to submit.  See January 2011 SSOC notice response.  VA has no obligation to seek records that are not adequately identified or for which necessary releases have not been submitted.  38 C.F.R. § 3.159(c)(i)-(ii) (2010).  The AMC's efforts substantially complied with the Board's remand instructions

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's heart disability is rated under the provisions of Diagnostic Code 7011, for ventricular arrhythmias (sustained).  Under this DC, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for sustained ventricular arrhythmias for indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter- Defibrillator (AICD) in place.  A 100 percent rating is also warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2010).

Analysis

A July 2007 VA examination report notes that on physical examination, there was a normal functional exercise assessment to peak workload achieved, with an estimated above average METs of 10.6.  At rest, the Veteran's heart rate was 60 beats per minute, with no murmurs or bruits.  There was no evidence of peripheral edema, cyanosis, clubbing or varicosities.  Peripheral pulses were normal at 2+, regular, equal and strong.  The Veteran denied myocardial infarction, congestive heart failure, acute rheumatic heart disease, coronary artery bypass, valvular surgery, cardiac transplant and angioplasty.  

The examiner noted that a December 2006 echocardiogram was essentially normal, and revealed normal left ventricular systolic function, normal left ventricular chamber size and wall thickness with no evidence of left ventricular diastolic dysfunction, structurally normal valves, no significant valvular regurgitation, mild tricuspid regurgitation only with normal estimated pulmonary pressure, and no pericardial effusion.  

The pertinent diagnosis was malignant vasovagal syncope: sinus bradycardia with no AV conduction, asystole; cardiac pacemaker; and hyperlipidemia.  The examiner also listed the diagnosis of coronary artery disease, but noted that there was no objective pathology to support the diagnosis (the Board notes parenthetically that coronary artery disease would be evaluated under essentially the same criteria as the recognized service connected heart disease under DC 7005).

The Veteran was afforded his most recent VA examination in July 2009.  The Veteran reported that his heart condition was stable, and that he saw his private cardiologist every six months and followed up with an electrophysiologist on a regular basis.  He also reported that his symptoms of syncope, dizziness and fatigue resolved with the insertion of his cardiac pacemaker.  However, he complained of dyspnea with severe exertion.  The Veteran also reported that he biked thirty miles or more per week and walked three miles per day from the train to work.  He noted that his daily medication included aspirin.

On physical examination, cardiac findings were normal, with jugular venous distention (JVD) absent, heart sounds present at S1 and S2, regular rhythm and no click or murmur.  Pulmonary findings were also normal, with left and right percussion normal, breath sounds clear and no findings of peripheral edema.  The Veteran declined a stress test, and instead requested that records of his yearly stress treadmill test administered by his private cardiologist be obtained.  

The examiner estimated the Veteran's METs at 9-10 and referred to previous testing done in July 2007, which showed a normal functional exercise assessment to peak workload achieved, with an estimated above average METs of 10.6.  Heart size was normal.  Echocardiogram (ECG) test results were normal also, showing a ventricular rate of 66 beats per minute and normal sinus rhythm.  The examiner also noted that there was no acute cardiopulmonary disease.

The examiner also noted the presence of a horizontal scar in the left anterior upper chest where the pacemaker was inserted.  The scar was 4cm long x 1 cm wide.  The scar was superficial; it was not painful on examination; there was no skin breakdown; it was not deep; there was no limitation of motion or other functional limitation caused by the scar; and there was no inflammation, edema or keloid formation.

The examiner diagnosed "sc ventricular arrhythmia, sustained, implanted cardiac pacemaker, residual scar."

None of the criteria for a rating in excess of 10 percent have been met in this case.  The Veteran demonstrated a workload of 10.6 METs in July 2007, and although he declined the stress test in July 2009, the examiner estimated that his METs were between 9 and 10.  There is no evidence of cardiac hypertrophy or dilation.  In fact, all ECG results of record are normal and the Veteran's heart size was found to be normal on examinations.  

There is no other evidence of record, showing that the Veteran meets the criteria for a rating in excess of 10 percent.  As noted above, the Veteran indicated that he had been seen and given a stress test by his private cardiologist and electrophysiologist.  However, the Veteran has not enabled VA to obtain these records and there is no evidence that they would show findings warranting a higher initial rating.

Although the Veteran has been noted on examination to have a scar in the left anterior upper chest, as a result of his pacemaker implementation surgery, the scar has not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater; a separate rating under Diagnostic Codes 7800-7805 is also not warranted.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id. The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  On examination in July 2007, the Veteran reported that he was employed as an executive assistant, and that he had missed three weeks from work within the previous year.  He also reported that he had slowed down at work and that he had an extensive distance to walk from the parking lot to his office and inside the building.  

In July 2009, he reported that he had increased absenteeism for medical appointments due to his cardiac disability.  Furthermore, although he noted in 2007 that he had an extensive amount of walking to do to get to work; more recently in 2009, he indicated that he was biking thirty miles per week and walking three miles per day from the train to his office, without a problem.  The rating schedule is intended to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2010).  Accordingly, the Board finds that the schedular criteria contemplate the Veteran's symptoms.   Hence, referral for consideration of an extraschedular rating is not warranted.  



Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The record shows that the Veteran has reported working as an executive assistant. There have been no reported periods of unemployment nor is there other evidence of unemployability.  As there has been no allegation or evidence of unemployability, the Board finds that further consideration of entitlement to a TDIU is not required.


ORDER

An initial rating in excess of 10 percent for ventricular arrhythmia, sustained status-post implanted cardiac pacemaker is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


